Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 1 of 32 PageID: 1



Lawrence S. Lustberg, Esq.                         OF COUNSEL:
Jessica L. Hunter, Esq.                            Jeanne LoCicero, Esq.
GIBBONS P.C.                                       American Civil Liberties Union of
One Gateway Center                                    New Jersey Foundation
Newark, NJ 07102-5310                              89 Market Street, 7th Floor
(973) 596-4500                                     Newark, NJ 07102
llustberg@gibbonslaw.com                           (973) 854-1715
jhunter@gibbonslaw.com                             jlocicero@aclu-nj.org

                                                   David Cole, Esq.*
Attorneys for Plaintiffs American Civil            American Civil Liberties Union
Liberties Union of New Jersey and American            Foundation, Inc.
Civil Liberties Union, Inc.                        915 15th St. NW
                                                   Washington, DC 20005
                                                   (202) 675-2330
                                                   dcole@aclu.org

                                                   Brian Hauss, Esq.*
                                                   American Civil Liberties Union
                                                      Foundation, Inc.
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
                                                   (212) 549-2500
                                                   bhauss@aclu.org

                                                   * Pro hac vice applications to be submitted

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 AMERICAN CIVIL LIBERTIES
 UNION OF NEW JERSEY, a New Jersey
 nonprofit corporation, and AMERICAN
 CIVIL LIBERTIES UNION, INC., a
 District of Columbia nonprofit corporation,   Case No. 19-CV-17807

                         Plaintiffs,                 Document Electronically Filed

                   v.                                        COMPLAINT

 GURBIR S. GREWAL, in his official
 capacity as Attorney General of New
 Jersey, ERIC H. JASO, in his official
 capacity as Chairperson of the New Jersey
 Election Law Enforcement Commission,



                                               1
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 2 of 32 PageID: 2



 STEPHEN M. HOLDEN, in his official
 capacity as Commissioner of the New
 Jersey Election Law Enforcement
 Commission, and MARGUERITE T.
 SIMON, in her official capacity as
 Commissioner of the New Jersey Election
 Law Enforcement Commission,

                          Defendants.

       Plaintiff American Civil Liberties Union of New Jersey (89 Market Street, 7th Floor,

Newark, NJ 07102) and Plaintiff American Civil Liberties Union, Inc. (125 Broad Street, 18th

Floor, New York, NY 10004), by and through their attorneys, Gibbons P.C., the American Civil

Liberties Union of New Jersey Foundation, and the American Civil Liberties Union Foundation,

Inc., for their Complaint against Defendants Gurbir S. Grewal, in his official capacity as Attorney

General of New Jersey (Office of the Attorney General, Hughes Justice Complex, 25 Market

Street, Box 080, Trenton, New Jersey 08625); Eric H. Jaso, in his official capacity as Chairperson

of the New Jersey Election Law Enforcement Commission (New Jersey Election Law

Enforcement Commission, P.O. Box 185, Trenton, NJ 08625); Stephen M. Holden, in his official

capacity as Commissioner of the New Jersey Election Law Enforcement Commission (same); and

Marguerite T. Simon in her official capacity as Commissioner of the New Jersey Election Law

Enforcement Commission (same), allege, on knowledge as to their own actions, and otherwise

upon information and belief, as follows:

                               PRELIMINARY STATEMENT

       1.      Plaintiffs American Civil Liberties Union of New Jersey (“ACLU-NJ”) and

American Civil Liberties Union, Inc. (“National ACLU”) bring this action pursuant to 42 U.S.C.

§ 1983 and N.J.S.A. 10:6-2 seeking a declaration that New Jersey Senate Bill 150 of 2019 (“S150”

or “the Act”), P.L. 2019, c.124, et seq., to be codified at N.J.S.A. 19:44A-3, et seq., effective


                                                2
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 3 of 32 PageID: 3



October 15, 2019, violates the First and Fourteenth Amendments to the United States Constitution

and Article I, Paragraphs 1, 6, and 18 of New Jersey Constitution. Plaintiffs also seek an Order

enjoining the Defendants from enforcing the Act.

       2.       S150, passed and signed into law despite New Jersey Governor Phil Murphy’s

express concerns about its constitutionality, creates a new class of organization in New Jersey: the

“independent expenditure committee” (“IEC”). S150 subjects any existing organization falling

within that class to onerous regulations, including: 1) requirements that it publicly disclose certain

donors; and 2) restrictions barring certain persons from holding leadership positions within that

organization.

       3.       Specifically, S150 defines an IEC as any 501(c)(4) or 5271 organization that raises

or spends $3,000 or more annually for the purposes of (1) influencing state or local elections,

including the outcome of public questions; (2) influencing legislation or regulation; or (3)

providing “political information,” broadly defined as any statement containing facts or reflecting

the organization’s opinion about a candidate or public question, legislation, or regulation.

       4.       If an organization falls within the scope of this far-reaching definition, S150

requires it to disclose publicly the name, mailing address, occupation, and employer of any person

contributing more than $10,000 to the organization. S150 also requires the IEC to disclose “all




1
  “501(c)(4)” and “527” refer to sections of Subchapter F of the federal Internal Revenue Code
(“IRC”), 26 U.S.C. § 501, et seq. 501(c)(4) organizations are “[c]ivic leagues or organizations not
organized for profit but operated exclusively for the promotion of social welfare, or local
associations of employees . . . [,]” id. at § 501(c)(4), while a 527 organization is a “political
organization[:] . . . a party, committee, association, fund, or other organization . . . organized and
operated primarily for the purpose of directly or indirectly accepting contributions or making
expenditures, or both, for an exempt function,” id. at § 527(e)(1).


                                                  3
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 4 of 32 PageID: 4



expenditures made by it in excess of $3,000,” including the name and address of the person to

whom the expenditure was made.2

       5.      S150 also restricts an IEC’s ability to choose its own leaders, by (1) barring any

person who chairs a political party committee or a legislative leadership committee from serving

as the IEC’s chairman or treasurer; and (2) barring any candidate or public office holder from

“establish[ing], authoriz[ing] the establishment of, maintain[ing], or participat[ing] in the

management or control” of an IEC.

       6.      By imposing these requirements on IECs, S150 burdens speech and expressive and

associational conduct in a manner that goes far beyond what is permitted by the First Amendment

to the Constitution of the United States and by the New Jersey Constitution of 1947. With respect

to the Act’s donor disclosure requirements, S150 presents IECs with three untenable choices: (1)

obey the law and publicly disclose their donors, though the First Amendment protects against being

required to do so; (2) break the law and subject their staff and board members to criminal and civil

penalties; or (3) extract themselves from the scope of the law by giving up the protected advocacy

activities that would otherwise define them as IECs.3 S150 likewise prevents IECs from freely

choosing their own leadership unless they forgo the very activities that would otherwise bring them

within the Act’s definition of an IEC. Furthermore, S150 runs afoul of the Fourteenth Amendment




2
  The Act defines “contributions” and “expenditures” to include “all loans and transfers of money
or other thing of value to or by any . . . independent expenditure committee . . . and all pledges or
other commitments or assumptions of liability to make any such transfer[.]” N.J.S.A. 19:44A-
3(d). “Other thing of value” is defined as “any item of real or personal property, tangible or
intangible, but shall not be deemed to include personal services other than paid personal services.”
Id. at -3(l) (emphasis added).
3
  For organizations exempt from federal income taxation under IRC § 527, these untenable choices
may also come with an associated tax risk, as the basis on which a 527 organization is recognized
as exempt from taxation rests generally on making expenditures for speech about candidates for
elected or appointed office.
                                                 4
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 5 of 32 PageID: 5



to the U.S. Constitution and New Jersey Constitution’s due process protections because its ill-

defined terms and poor drafting render the law—which includes criminal penalties—

unconstitutionally vague.

                                 JURISDICTION AND VENUE

        7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28

U.S.C. § 1343 because it arises under the First and Fourteenth Amendments to the United States

Constitution and 42 U.S.C. § 1983.

        8.      This Court has supplemental jurisdiction over the Plaintiffs’ remaining state law

claims pursuant to 28 U.S.C. § 1367.

        9.      Venue lies in this district under 28 U.S.C. § 1391(b) because the Defendants reside

in the District and a substantial part of the events giving rise to Plaintiffs’ claims have occurred or

will occur in this district.

                                             PARTIES

        10.     Plaintiff ACLU-NJ, founded in New Jersey in 1960, is a private, nonpartisan, non-

profit membership organization and a tax-exempt social welfare corporation under section

501(c)(4) of the Internal Revenue Code (“IRC”). ACLU-NJ’s principal place of business is in

Newark, New Jersey.

        11.     ACLU-NJ is dedicated to the principles of liberty and equality embodied in the

Constitutions of the United States and of New Jersey. ACLU-NJ has more than 41,000 members

and thousands of supporters throughout New Jersey. ACLU-NJ engages in public education and




                                                  5
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 6 of 32 PageID: 6



lobbying to protect the civil rights of New Jerseyans.4 It is the state affiliate of Plaintiff National

ACLU.

        12.     Plaintiff National ACLU is also a private, non-partisan, non-profit membership

organization that qualifies as a tax-exempt social welfare corporation under IRC 501(c)(4). It is

organized under the Nonprofit Corporation law of the District of Columbia.

        13.     National ACLU engages in public education and lobbying about the constitutional

principles of liberty and equality. National ACLU is dedicated to the advancement and protection

of the civil rights and civil liberties guaranteed in the U.S. Constitution and our nation’s civil rights

laws. National ACLU has affiliates and chapters in every state, Washington, D.C., and Puerto

Rico, and has more than 1,500,000 members and supporters nationwide.5

        14.     Defendant Gurbir S. Grewal is the Attorney General of the State of New Jersey and

the state’s chief law enforcement officer. As Attorney General, Defendant Grewal’s official duties

include the enforcement of civil and criminal violations of S150. N.J.S.A. 52:17B-97, et seq.;

N.J.S.A. 2A:158-4; N.J.S.A. 19:44A-6(b), 21(b), 22(a). The Attorney General and his successors

are sued in their official capacities.

        15.     Defendant Eric H. Jaso is the Chairperson of the New Jersey Election Law

Enforcement Commission (“ELEC”).




4
  ACLU-NJ’s work is complemented by that of the American Civil Liberties Union of New Jersey
Foundation, a nonprofit, nonpartisan 501(c)(3) organization with an identical mission, that engages
in advocacy strategies appropriate for an organization with its tax-exempt status. These advocacy
strategies primarily include litigation and public education.
5
  National ACLU’s work is also complemented by that of the American Civil Liberties Union
Foundation, Inc., a New York nonprofit, nonpartisan IRC § 501(c)(3) organization with an
identical mission, that engages in advocacy strategies appropriate for an organization with its tax-
exempt status. These advocacy strategies primarily include litigation and public education.
                                                   6
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 7 of 32 PageID: 7



        16.      Defendants Stephen M. Holden and Marguerite T. Simon are Commissioners of

ELEC.

        17.      Together, Defendants Jaso, Holden, and Simon are responsible for enforcing S150,

including conducting hearings on possible violations, imposing penalties, and initiating civil

actions to enforce compliance, enjoin violations, or recover penalties. N.J.S.A. 19:44A-6(b). They

are also empowered to promulgate regulations and perform such other duties as are necessary to

implement S150, including but not limited to forwarding to Defendant Grewal for prosecution

information concerning potential criminal violations of S150. Id. Defendants Jaso, Holden, and

Simon and their successors are sued in their official capacities only.

                                              FACTS

   I.         The legislative history of S150 and its predecessor bill, S1500.

        18.      Governor Murphy signed S150 into law on June 17, 2019, after the bill was

introduced in the New Jersey Senate on June 10, 2019 and passed by both houses of the legislature

that same day through the use of emergency resolutions.

        19.      The content of S150 had previously reached the Governor’s desk once before; S150

is identical to S1500, a bill passed by the New Jersey legislature on March 25, 2019. Governor

Murphy conditionally vetoed S1500 on May 13, 2019.              See Governor’s Conditional Veto

Statement        to     N.J.     Senate      Concerning       S1500       (May       13,      2019),

https://www.njleg.state.nj.us/2018/bills/s1500/1500_V1.pdf (“Conditional Veto”).

        20.      In a statement accompanying his conditional veto of S1500, Governor Murphy

explained his decision not to sign the bill by noting that it “may infringe on both [constitutionally

protected speech and association rights],” because, inter alia, it would impose disclosure

requirements on IECs as a result of those organizations’ advocacy efforts unrelated to elections;



                                                  7
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 8 of 32 PageID: 8



would create a blanket prohibition on the participation of public officeholders with regard to the

control of IECs; would exclude corporations other than 501(c)(4)s or 527s from the ambit of the

law; and would allow 501(c)(4)s or 527s to avoid the strictures of the law by coordinating their

activities with a candidate for public office or a political party, as well as because it contained

many drafting errors that the Governor believed might affect the substantive operation of the law

and “spawn time-consuming litigation.”

       21.     Following the Conditional Veto, a sponsor of S1500 indicated that members of the

New Jersey Legislature were “actively discussing” overriding Governor Murphy’s conditional

veto of S1500. Matt Arco, Democrats could deal Murphy a huge blow as they mull a veto override

on   ‘dark    money’     bill,   NJ.com    (May     30,    2019,   updated     June    9,   2019),

https://www.nj.com/politics/2019/05/democrats-could-deal-murphy-a-huge-blow-as-they-mull-a-

veto-override-on-dark-money-bill.html.

       22.     Instead of pursuing a veto override, the New Jersey Legislature ultimately passed

the contents of S1500 in an identical bill, S150, which Governor Murphy signed.

       23.     Governor Murphy’s signature on S150 was accompanied by a signing statement

that again expressed his concerns that the requirements and scope of the bill “may infringe upon

constitutionally protected speech and association rights” for the reasons expressed in his

Conditional Veto of S1500. See Governor’s Statement Upon Signing Senate Bill No. 150 (June

17, 2019), http://d31hzlhk6di2h5.cloudfront.net/20190617/d5/6c/b5/d7/94c04a9f14b0b88b6254c

a19/S150.pdf (“Signing Statement”).

       24.     Governor Murphy further noted in his Signing Statement that he was approving

S150 “based on an express commitment” from the New Jersey Legislature that it would “introduce




                                                8
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 9 of 32 PageID: 9



and swiftly pass legislation” that would limit the law’s disclosure requirements “to election-related

advocacy.”

          25.      To date, legislation modifying the impact of S150 has not been passed and the bill

is to take effect as written on October 15, 2019.

    II.         S150’s Regulation of IECs

                a. Donor Disclosure and Expenditure Reporting Requirements

          26.      S150 modifies the New Jersey Campaign Contributions and Expenditures

Reporting Act to introduce the term “independent expenditure committee” into New Jersey law

and to impose new regulations on organizations meeting the law’s definition of that term. S150

defines an IEC as a 501(c)(4) or 527 organization

                   that engages in influencing or attempting to influence the
                   outcome of any election or the nomination, election, or defeat of
                   any person to any State or local elective public office, or the
                   passage or defeat of any public question, legislation, or
                   regulation, or in providing political information on any candidate
                   or public question, legislation, or regulation, and raises or
                   expends $3,000 or more in the aggregate for any such purpose
                   annually[.]

N.J.S.A. 19:44A-3(t).6

          27.      S150 defines “political information” as a statement in any form, “including, but

not limited to, press releases, pamphlets, newsletters, advertisements, flyers, form

letters, Internet or digital advertisements, or radio or television programs or advertisements[,]”

that:

                   reflects the opinion of the members of the organization on any
                   candidate or candidates for public office, on any public question,


6
  Excluded from S150’s definition of an IEC are 501(c)(4) or 527 organizations that (1) “fall within
the definition of any other organization subject to the [New Jersey Campaign Contributions and
Expenditures Reporting Act];” or (2) coordinate their activities with any candidate or political
party as determined by ELEC. N.J.S.A. 19:44A-3(h). Neither exception is applicable to Plaintiffs.
                                                    9
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 10 of 32 PageID: 10



               or which contains facts on any such candidate, or public question
               whether or not such facts are within the personal knowledge of
               members of the organization.

N.J.S.A. 19:44A-3(h). While the provision of S150 that creates the “IEC” classification connects

the term “political information” to legislation and regulation, in addition to candidates and public

questions, N.J.S.A. 19:44A-3(t), the definition of “political information” itself refers only to

candidates and public questions, N.J.S.A. 19:44A-3(h), thereby creating confusion about what

conduct constitutes the provision of political information and therefore qualifies an organization

as an IEC.

       28.     If an organization meets the definition of an IEC, S150 subjects it to “cumulative

quarterly” reporting requirements regarding its donors and its spending. N.J.S.A. 19:44A-8(d)(1).

The reports must be submitted to ELEC “not later than April 15, July 15, October 15 and January

15” of each year. N.J.S.A. 19:44A-8(d)(1). The reports will then be made publicly available on

ELEC’s website. See N.J.A.C. 19:25-2.4(a); see also N.J.S.A. 47:1A-1 et seq.

       29.     Each report must list “all contributions received in excess of $10,000” and, for those

contributions, disclose “the name and mailing address of each person or group [making a

contribution] and the amount contributed[.]” If the contributor is an individual, the IEC must

disclose the “occupation of the individual and the name and mailing address of the individual’s

employer.” N.J.S.A. 19:44A-8(d)(1). S150 also requires disclosure of the same information for

persons or groups who co-sign loans for the organization. Id.

       30.     The Act provides no geographic limitation on the donors who must be disclosed

under the law; nor do its provisions limit disclosure to donors who earmark their donations for

spending on covered activities within New Jersey. As a result, every donor who makes a qualifying

contribution(s) must be disclosed, regardless of whether the donor has any connection to New



                                                10
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 11 of 32 PageID: 11



Jersey and even if the donor expressly intended the contribution(s) to be used outside of New

Jersey or expressly restricted the contribution(s) to use for some other activity entirely.

       31.     S150 does not clearly state whether only a lump sum contribution of $10,000

triggers the disclosure requirements or whether an individual person or group’s cumulative

donations over time totaling more than $10,000 trigger inclusion in the IEC’s cumulative quarterly

reports.

       32.     Assuming cumulative donations of more than $10,000 can trigger disclosure

obligations, S150 fails to define the time period in which these contributions must be made in order

to trigger inclusion in a quarterly reports. S150 states in relevant part that:

               Each [IEC] shall file with [ELEC], not later than April 15, July 15,
               October 15 and January 15 of each calendar year, a cumulative
               quarterly report . . . of all contributions received in excess of $10,000
               . . . , and of all expenditures in excess of $3,000 [made for certain
               purposes], during the period ending 48 hours preceding the date of
               the report and beginning on the date on which the first of those
               contributions was received or the first of those expenditures was
               made, whichever occurred first. The quarterly report, . . . , shall
               contain the name and mailing address of each person or group from
               whom [contributions] have been contributed since 48 hours
               preceding the date on which such previous report was made and the
               amount contributed by each person or group in excess of $10,000[.]

       33.     S150, therefore, does not state whether an individual’s contributions must total

more than $10,000 within a certain time period in order to subject that individual’s personal

information to disclosure. Assuming, for example, that an IEC made its last report on July 15, one

of the four quarterly reporting deadlines, and intends to make its next report on October 15, S150

would require the October report to cover a period ranging from July 13 through October 13;

however, the report leaves open the possibility that an individual’s contribution(s) made in a

previous quarter or even years prior could combine with contributions made during that period to




                                                  11
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 12 of 32 PageID: 12



total more than $10,000 and thus trigger reporting requirements.7 Because of the lack of clarity in

the Act, it is possible that S150 would encompass not only high-dollar donors giving more than

$10,000 once within a quarter or once a year, but also smaller-dollar donors who have given

smaller amounts over time, which add up to $10,000.

       34.     With respect to the IEC’s spending, each report must include a listing of all of its

               expenditures in excess of $3,000 made, incurred, or authorized by it
               in influencing or attempting to influence the outcome of any election
               or the nomination, election, or defeat of any person to State or local
               elective public office or the passage or defeat of any public question,
               legislation, or regulation, or in providing political information on
               any candidate or public question, legislation, or regulation[.]

N.J.S.A. 19:44A-8(d)(1). Expenditures to be disclosed include, but are not limited to, those made

“for electioneering communications, voter registration, get-out-the-vote efforts, polling, and

research.” N.J.S.A. 19:44A-8(d)(2).

       35.     S150 further requires the IEC to report “the name and address of each person, firm,

or organization to whom expenditures have been paid [during the reporting period] and the amount

and purpose of each such expenditure.” Id. It is unclear whether this provision applies only to

expenditures of more than $3,000 made for the purposes stated elsewhere in N.J.S.A. 19:44A-

8(d)(1), or whether it applies to all of an IEC’s expenditures, of any value, made for any purpose,

including, for example, salaries paid to individual employees, rent paid to a landlord for an IEC’s

office space, or money paid to a local shop that provides printing services to an IEC.

       36.     An IEC’s treasurer is required to “certify the correctness of each report[.]” N.J.S.A.

19:44A-8(d)(2).




7
  Compounding this problem is the Act’s failure to define the reportable date of a contribution,
leaving IECs to guess at, for example, whether a contribution is reportable when a check is received
versus when it is deposited, or even when a future gift is pledged.
                                                 12
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 13 of 32 PageID: 13



       37.      S150 imposes civil penalties for violations of its reporting requirements.

Specifically, any person who violates the reporting requirements of S150, even inadvertently, is

subject to a penalty of up to $8,600 for the first offense and up to $17,200 for each violation

thereafter. N.J.A.C. 19:25-17.3; see also N.J.S.A. 19:44-22(a)(1).

       38.      S150 also renders purposeful violations of its reporting requirements crimes of the

fourth degree. Thus, any person who purposely8 (1) “files or prepares or assists in the preparation

for filing or purposely acquiesces in the preparation or filing of any report required under this act

which the person knows is false, inaccurate or incomplete in any material particular;” (2) “fails or

refuses to file any such report when required to do so pursuant to the provisions of [the] act;” or

(3) “supplies any information which he knows to be false, inaccurate or incomplete to any person

preparing or assisting in the preparation of any such report, with the knowledge that such

information is intended for the purposes of such report” faces being charged with—and potentially

convicted of—a crime of the fourth degree. N.J.S.A. 19:44A-21(b).

             b. Leadership Restrictions

       39.      Separate and apart from its reporting and disclosure requirements, S150 also

prevents an IEC from freely selecting its own leadership. Specifically, it bars persons who are

“serving as the chairman of a political party committee or a legislative leadership committee” from

serving as either the chairman or “organizational treasurer” of an IEC. N.J.S.A. 19:44A-10. It




8
  The New Jersey Code of Criminal Justice provides that a person “acts purposely with respect to
the nature of his conduct or a result thereof if it is his conscious object to engage in conduct of that
nature or to cause such a result” and “acts purposely with respect to attendant circumstances if he
is aware of the existence of such circumstances or he believes or hopes that they exist.” N.J.S.A.
§ 2C:2-2(b)(1). This definition, in combination with S150’s description of the acts criminalized,
does little to advise a person of ordinary intelligence whether his or her conduct with respect to an
IEC’s reporting obligation runs afoul of the law, and reveals yet another way in which S150 is
unconstitutionally vague.
                                                  13
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 14 of 32 PageID: 14



also prevents any “candidate or holder of public office” from “directly or indirectly[]

establish[ing], authoriz[ing] the establishment of, maintain[ing], or participat[ing] in the

management or control of any [IEC].” Id. The terms “holder of public office” and “public office”

are not defined by the Act. Id.; see also N.J.S.A. 19:44A-3.

           40.      These restrictions on an IEC’s ability to choose its own leaders apply regardless of

whether the organization’s advocacy is limited to a particular level of government or whether the

leader in question ever stood for election to public office. For example, S150 would prevent a

local school board member appointed to fill a vacancy on the board—presumably a “holder of

public office” under the Act—from serving on the board of an IEC that advocates solely at the

state level and in areas unrelated to education.

    III.         ACLU-NJ and National ACLU

                 a. If ACLU-NJ and National ACLU continue their past advocacy efforts, they

                    will be IECs under the Act.

           41.      As 501(c)(4)s, both ACLU-NJ and National ACLU are organized and operated for

the tax-exempt purpose of promoting the social welfare. Under longstanding internal policies,

neither ACLU-NJ nor National ACLU endorse or oppose candidates for elected office.9

           42.      Because of their tax-exempt status, Plaintiffs are subject to comprehensive

reporting requirements enforced by the Internal Revenue Service (“I.R.S.”). The Plaintiffs are

required to file annually with the I.R.S. a Form 990 (Return of Organization Exempt from Tax)

which, among other things, has required each plaintiff to disclose the identity of donors giving




9
 Where a jurisdiction uses a broader definition of what constitutes “express advocacy,” National
ACLU has previously filed independent expenditure reports in candidate races.
                                                     14
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 15 of 32 PageID: 15



$5,000 or more. This donor information is kept confidential by the I.R.S. and is not made publicly

available. Donations to the Plaintiffs are not tax-exempt.

          43.   ACLU-NJ and National ACLU are also regulated by the State of New Jersey

through various state laws, including the New Jersey Charitable Registration and Investigation

Act, N.J.S.A. 45:17A-18, et seq., and the New Jersey Legislative and Governmental Process

Activities Disclosure Act, N.J.S.A. 52:13C-19, et seq.

          44.   Consistent with its tax-exempt status as a 501(c)(4), ACLU-NJ may engage in

lobbying, and, to that end, employs and contracts with individuals who are registered as lobbyists

in New Jersey. As a result, ACLU-NJ files an “Annual Report of Represented Entity” with ELEC

each year.

          45.   Both ACLU-NJ and National ACLU have engaged in the types of activities

regulated by S150 in the past and have spent more than $3,000 annually on those activities. If

each organization continues to engage in these activities at a similar level after October 15, 2019,

it will meet the Act’s definition of an IEC and be subject to additional regulation under the Act.

          46.   Specifically, ACLU-NJ engages in a wide variety of speech on matters of public

concern related to its mission of promoting civil rights and civil liberties. These communications

include both direct and grass roots lobbying of legislators or other public officials, as well as many

other communications that constitute pure issue advocacy or are intended only to educate the

public.

          47.   ACLU-NJ actively engages in lobbying efforts in New Jersey, including the use

of registered governmental affairs agents to communicate ACLU-NJ’s support for or opposition

to specific legislation directly to government officials. ACLU-NJ also engages in regulatory

advocacy, including availing itself of public participation in the regulatory process as provided for



                                                 15
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 16 of 32 PageID: 16



in New Jersey’s Administrative Procedures Act, N.J.S.A. 52:14B-4, and through informal

advocacy including encouraging regulators to develop, amend, or rescind regulations or policies

that impact civil rights and civil liberties. ACLU-NJ also leads and participates in several

coalitions of partner organizations working to advance civil rights and civil liberties, including

through legislation. ACLU-NJ also uses email alerts to educate its members and the general public

more broadly about public policy, regulatory issues, and specific legislation and to ask them to

take action in support or opposition to that legislation, such as by using a form available through

ACLU-NJ’s website to send a message to their state legislators.

       48.     As just one example, ACLU-NJ has recently been an integral part of advocacy

efforts designed to urge the New Jersey Legislature to pass legislation that would legalize

marijuana use in the state and provide an expungement mechanism for past marijuana-related

criminal convictions. Its lobbyists have actively engaged with legislators about the organization’s

position on bills that would reform the state’s marijuana laws, including supporting Senate Bill

No. 2703 (“S2703”), a highly anticipated legalization bill that nearly reached a vote in the New

Jersey Legislature earlier this year.

       49.     As part of this work, ACLU-NJ is a founding member of New Jersey United for

Marijuana Reform, a coalition of public safety, medical, civil rights, faith, political, and criminal

justice reform organizations and individuals committed to changing New Jersey’s laws to legalize,

tax, and regulate marijuana for adults aged 21 and older. ACLU-NJ engages in public education,

community organizing, and legislative strategy as a member of this coalition. For example,

ACLU-NJ sent email “action alerts” to its network, encouraging New Jerseyans to send messages

to their legislators through ACLU-NJ’s website urging those legislators to support this year’s

marijuana legalization bill, S2703, and its corresponding Assembly bill, A4497.



                                                 16
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 17 of 32 PageID: 17



       50.      As another example, ACLU-NJ, supported in part by a grant from National ACLU,

was one of the most prominent advocates before the Legislature and the Governor with regard to

reform of New Jersey’s bail system, which led to the adoption of the Bail Reform

Act, S946/A1910, P.L. 2014, c.31, codified at N.J.S.A. 2A:162-15 et seq.

       51.     ACLU-NJ also maintains a presence on various social media websites, including

Facebook and Twitter. Its posts on these websites cover a variety of topics, and range from purely

educational commentary to calls for action on specific legislation or policy matters. As of August

2019, ACLU-NJ had more than 11,000 followers on Facebook and nearly 15,000 on Twitter.

       52.     ACLU-NJ also regularly publishes op-eds and statements in newspapers and blogs,

which are often linked to or published on its own website, www.aclu-nj.org. Some of these

publications urge particular action by an elected official or government body. For instance, in

March 2019 ACLU-NJ’s executive director co-authored an op-ed published in The Star-Ledger

and also appearing on NJ.com, urging the New Jersey Assembly not to endorse S1500, the Act’s

predecessor bill, in the form approved by the New Jersey Senate, but rather to tailor the bill to

regulate only organizations with close ties to candidates for political office. Often, however,

ACLU-NJ’s columns merely highlight a policy issue and/or advocate with respect to that or

another issue. For example, in a statement posted to its website in April of this year, ACLU-NJ

drew attention to the resignation of a local police director credibly alleged to have made racist and

sexist slurs, criticized the mayor of the municipality’s response to those allegations, and called for

increased transparency and accountability in policing.

       53.     ACLU-NJ also seeks to educate the public generally about issues that are important

to the organization, including by releasing legislative scorecards that document how state

legislators voted on bills affecting civil rights and civil liberties, such as free speech and gender



                                                 17
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 18 of 32 PageID: 18



equity. ACLU-NJ’s legislative scorecards contain facts about particular pieces of legislation and

legislators and convey the organization’s opinion about the importance of these bills and the

significance of a vote for or against them.

       54.       ACLU-NJ also seeks to educate the public by publishing educational materials,

such as reports that contain information about issues which may be before the legislature in some

form. For example, in December 2018, ACLU-NJ and its counterpart the ACLU-NJ Foundation

jointly released a report entitled “Private Property, Police Profit: Explaining and Reforming Civil

Asset Forfeiture in New Jersey,” which presented data on the use of civil asset forfeiture in New

Jersey municipalities and counties over a five-month period in 2016. At the time the report was

issued, legislation affecting the practice of civil asset forfeiture had already been introduced in the

New Jersey Assembly and several other civil asset forfeiture reform bills would later be introduced

in early 2019.

       55.       These activities clearly bring ACLU-NJ within the scope of S150’s regulation

because they are activities through which ACLU-NJ either (1) influences or attempts to

influence “the passage or defeat of . . . legislation[] or regulation[;]” or (2) “provid[es] political

information on any candidate or public question, legislation, or regulation[;]” or sometimes

does both. See N.J.S.A. 19:44A-3(t).

       56.       ACLU-NJ’s expenditures on the communications of the type described above have

already totaled more than $3,000 in 2019. These expenditures include the costs of maintaining

ACLU-NJ’s website and the salaries of ACLU-NJ staff.

       57.       As part of its work to advance and defend civil rights and civil liberties around the

country, National ACLU from time to time makes grants and provides other support, such as the

use of national technological platforms, to its affiliates, including ACLU-NJ.



                                                  18
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 19 of 32 PageID: 19



        58.     For example, earlier this year National ACLU sought to support ACLU-NJ’s efforts

to reform the state’s marijuana laws by paying for a patch-through calling campaign which sought

to 1) inform New Jersey residents about a reform bill pending before the state legislature; and 2)

direct calls from residents supportive of the bill to the offices of their state legislators.

        59.     National ACLU also operates the online platform ACLU People Power,

peoplepower.org, which connects ACLU supporters with activism and educational opportunities

around the country, including phonebanking events, organizing meetings, trainings, and rallies.

Earlier this year, for example, People Power offered volunteers the opportunity to make calls to

New Jerseyans asking them to contact Governor Murphy and express support for a bill that would

reform solitary confinement practices in New Jersey. ACLU-NJ and National ACLU later sent a

thank you email to volunteers who had taken part in the campaign. People Power and its tools are

paid for by National ACLU.

        60.     National ACLU also supports its affiliates, including ACLU-NJ, through the

provision of grants earmarked for specific advocacy campaigns. National ACLU has made grants

to ACLU-NJ totaling over $350,000 in the course of approximately the last six years. Most

recently, ACLU-NJ received a $45,000 grant from National ACLU in support of its efforts to

advance pretrial justice issues, including bail reform, in the state. Past grants from National ACLU

to ACLU-NJ have supported work around issues such as marriage equality, the school-to-prison

pipeline, and marijuana reform.

        61.     Additionally, National ACLU staff regularly consult with and otherwise provide

assistance on an in-kind basis to affiliate staff, including staff at ACLU-NJ. This work often

involves the provision of strategic and policy advice about legislation or legislative campaigns

from National ACLU’s expert staff, and, as a result, may qualify as an expenditure made for the



                                                   19
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 20 of 32 PageID: 20



purpose of “engag[ing] in influencing or attempting to influence . . . the passage or defeat of . . .

legislation, or regulation” in New Jersey or “providing political information” thereon. N.J.S.A.

19:44A-3(t).

           62.      National ACLU has spent more than $3,000 per year engaging in these activities in

New Jersey thus far in 2019.

                 b. The Act’s Impact on ACLU-NJ and National ACLU

           63.      Contributions from individual donors are an important source of funding for

ACLU-NJ and National ACLU’s work.

           64.      Indeed, the development staff of each Plaintiff routinely approach donors and

potential donors in an attempt to solicit contributions, including contributions in excess of $10,000,

that will fund their organizations’ advocacy work. Per the internal policies of ACLU-NJ and

National ACLU, all donors’ personal information is kept confidential and not publicly disclosed

without permission of the donor.

           65.      Because ACLU-NJ and National ACLU often work on controversial issues of

public interest, including work related to reproductive health, freedom of religion, and the rights

of LGBTQ people and immigrants, many donors avail themselves of anonymity. Donors often

view their support for the organization as a private matter because there can be disagreement about

ACLU-NJ and National ACLU’s positions within a donor’s family, social, and employment

circles.

           66.      National ACLU and its state affiliates around the country frequently take positions

on behalf of high profile and unpopular clients, issues, and causes. National ACLU and its

affiliates also frequently advocate on behalf of marginalized communities. As a result, there is a




                                                    20
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 21 of 32 PageID: 21



long history of threats and harassment directed toward ACLU-affiliated organizations and

individuals whose association with the organizations is made public.

       67.     There is therefore a reasonable and justifiable concern that public disclosure of the

identities of Plaintiffs’ respective donors may subject them to harm, threats, harassment, or

reprisals by members of the public.

       68.     For example, in the 1970s, at least five members of the New York Civil Liberties

Union (“NYCLU”), the New York state affiliate of National ACLU, became subject to community

hostility after their names and addresses were made public pursuant to a statutory reporting

scheme. A federal court ruled that as a consequence these individuals were deterred from

associating with the NYCLU. NYCLU v. Acito, 459 F. Supp. 75 (S.D.N.Y. 1978).

       69.     More recently, in 2007, a man dressed in a black robe regularly appeared at the

offices of National ACLU and NYCLU in lower Manhattan. The man marched outside the

building waving signs that denounced the organizations’ staff members as “dogs” and “Jews.” He

also maintained a website that charged that the organizations were parties to a Jewish conspiracy.

The website contained photographs of several National ACLU and NYCLU staff and clients.

       70.     In July 2010, a man named Byron Williams loaded his car with guns, strapped on

body armor, and headed for San Francisco with the intention of killing employees at the offices of

the ACLU of Northern California and the Tides Foundation, a philanthropic organization that

supports environmental preservation and other social justice issues. Police pulled Williams over

before he reached his destination when they noticed him driving erratically, and a brief gunfight

ensued.

       71.     In June 2013, a high-ranking official with the ACLU’s Iowa affiliate received a

threatening letter the day after commenting in a newspaper on an ACLU report that addressed



                                                21
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 22 of 32 PageID: 22



racial disparities in marijuana arrests. The letter stated, “Get your nasty ass out of Iowa by July

1st or end up like that Darkie in Sanford, Florida, that is dead as last weeks [sic] rock and roll hit.”

       72.     In response to its advocacy efforts on behalf of LGBT rights, the ACLU’s

Oklahoma affiliate was sent a hostile music video that intercut pictures of activities with images

of fire. The video was delivered with a message that read in part, “A prayer has gone out against

you. It is only a matter of time. You are unnatural. When you play with fire you will get burned.

You are forcing your disgusting, vile, corrupt, and immoral lifestyle upon people who soundly

reject it, and for that you will ultimately suffer consequences. So be prepared to defend yourselves

for the actions you take. You can never say you were never warned!”

       73.     In April 2015, National ACLU and NYCLU’s Manhattan offices were the subject

of a bomb threat that required a police investigation. The message that accompanied the threat

referred to the terrorist attacks on New York City on September 11, 2001. Following the attacks,

NYCLU was vilified by some for its advocacy on behalf of civil liberties in the face of government

anti-terrorism initiatives, and in particular for objecting to discriminatory conduct directed at

Muslims and Sikhs.

       74.     In late 2018, the Federal Bureau of Investigations (“FBI”) informed National

ACLU that it was included on a list of intended targets of Cesar Sayoc, the so-called “MAGA

Bomber” who was arrested after mailing sixteen packages containing homemade pipe bombs to

prominent Democrats, media figures, and celebrities. Mr. Sayoc’s plot was foiled by investigators

before any package was sent to National ACLU.

       75.     National ACLU and its state affiliates have been repeatedly subjected to harassing,

abusive, and threatening commentary online. In June 2019, a New Mexico man was arrested by

the FBI after posting threats to burn down every ACLU office in New Mexico on Facebook and



                                                  22
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 23 of 32 PageID: 23



Twitter. When confronted by FBI agents, the man admitted to making the threats “[b]ecause

everything the ACLU does is promoting corruption with the United States.” The man further

advised that he was “ready for civil war” and could “make a body disappear in less than 24 hours.”

       76.     ACLU-NJ has in recent years been called “an anti U.S. Institution undermining our

country” and the “Anti-American Criminal Liberties Union” in comments on online news stories

discussing its work. Earlier this year, an attorney employed by ACLU-NJ tweeted about the

organization’s criminal justice reform efforts; in response, a Twitter user called him a “scum bag

rat” and went on to tell another ACLU-NJ employee in a tweet that her wife should “buy [the

attorney] a trash bag and throw that rat away.”

       77.     In October 2018, in response to a tweet sharing a National ACLU post about its

decision to oppose to the nomination of Brett Kavanaugh to the United States Supreme Court, a

Twitter user posted a tweet that shared National ACLU’s New York address and phone number

and stated, in reference to the ACLU, “[n]ext place that should be shut down and every person

taken out [to] the shed and whipped till they change their minds.” In June 2019, a user of the

Internet message board 4chan alleged that he had “doxed most of the ACLU.” “Doxing” refers to

the act of publishing a person’s private identifying information on the Internet for malicious

purposes.

       78.     In July 2019, a person writing under the user name “nosocialists” commented on

an article about ACLU abortion rights work “[t]he aclu and [Southern Poverty Law Center] are

communist organizations. Their members should be hunted down and executed no different than

antifa[,]” to which another user responded “[p]recisely.”

       79.     Despite this history of harassment and threats directed at the Plaintiffs, their staff,

and their members, and despite their strong commitment to maintaining their donors’ anonymity,



                                                  23
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 24 of 32 PageID: 24



ACLU-NJ and National ACLU will be forced to disclose their donors once the Act goes into effect,

unless they choose to cease engaging in the activities that bring them within the Act’s definition

of an IEC. If they continue to advocate in New Jersey as they have in the past, each organization

will be required to report “all contributions received in excess of $10,000” to ELEC, including the

name, mailing address, occupation, and employer of those donors making those contributions.

N.J.S.A. 19:44A-8(d)(1).

       80.     S150 thus presents an untenable choice to ACLU-NJ and National ACLU. They

must either (1) cease issue advocacy activities in New Jersey that would cause them to be classified

as IECs in order to shield their donors from public disclosure; or (2) continue to engage in issue

advocacy in order to live up to their respective missions and report to ELEC for public disclosure

donors who contribute over $10,000.

       81.     Faced with these options, ACLU-NJ expects to continue its advocacy efforts and

risk losing support from donors who do not want their personal information disclosed, while

National ACLU plans to cease work in New Jersey that could qualify it as an IEC, which would,

in turn, negatively impact ACLU-NJ’s work by depriving it, its members, and the state more

broadly, of the resources and expertise of National ACLU.

       82.     Furthermore, if they are forced to make the Act’s newly-required reports to ELEC,

Plaintiffs will be forced to parse a vague statute in an attempt to determine which donors’

information they must disclose and which expenditures, including the names of those receiving

those expenditures, they must report. Given the civil and criminal penalties attached to the Act,

Plaintiffs may determine that they must err on the side of over-disclosure in order to avoid running




                                                24
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 25 of 32 PageID: 25



afoul of the law.10 This will serve only to exacerbate the chilling effect that S150 will have on

Plaintiffs’ donors and increase the administrative burden of compliance.

             c. ACLU-NJ and National ACLU’s Respective Leaderships

       83.      Also critical to ACLU-NJ’s work is its ability to select its own leadership. In

addition to its staff, ACLU-NJ has a board of trustees that is responsible for setting the priorities

of the organization, ensuring its financial viability, including by approving the organization’s

budget and participating in fundraising, hiring and supervising the organization’s Executive

Director, and serving as ambassadors for the organization in the community. Trustees are

nominated for and then elected to the board in a manner laid out in the organization’s by-laws.

       84.      S150’s leadership restrictions will prevent ACLU-NJ from structuring its board in

the manner it deems most appropriate and beneficial for the organization. Specifically, it will

require ACLU-NJ to 1) bar any trustee who is also the chair of a political party committee or a

legislative leadership committee from serving as the ACLU-NJ’s board chair or treasurer, N.J.S.A.

19:44A-10; and 2) prevent any candidate or holder of public office from serving on its board

altogether, N.J.S.A. 19:44A-3.

       85.      Ronald K. Chen, a trustee on ACLU-NJ’s board, is the Chair of New Jersey’s

“Governor’s Task Force on EDA Tax Incentives,” established by Governor Murphy pursuant to

Executive Order 52 to investigate tax incentives granted to businesses by the New Jersey




10
   For example, in addition to the vague provisions of S150 discussed infra, the Act also includes
a provision allowing an IEC to “exclude” from “any report filed pursuant” to the section of the Act
that imposes reporting requirements on an IEC “the name of and other information relating to any
contributor whose contributions during the period covered by the report did not exceed $300,”
N.J.S.A. 19:44A-8(f) (emphasis added), as opposed to the $10,000 disclosure trigger described in
N.J.S.A. 19:44A-8(d). Even where S150 is so clearly internally contradictory, only over-
disclosure of protected donor information can fully protect IECs from the risk of civil and criminal
penalties.
                                                 25
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 26 of 32 PageID: 26



Economic Development Authority (“EDA”). He has also independently been delegated authority

by the Governor under N.J.S.A. 52:15-7 to exercise investigatory powers, including the issuance

of administrative subpoenas, concerning the EDA. Because S150 does not define “public office,”

the Act may bar Mr. Chen from serving on ACLU-NJ’s board unless he resigns from his positions

on the EDA task force and as the Governor’s delegate pursuant to N.J.S.A. 52:15-7. Mr. Chen,

the former holder of the office of the New Jersey Public Advocate and the former Dean of the Law

School of Rutgers, the State University of New Jersey, a public educational institution, has held

additional positions in the past that could have implicated S150’s leadership restrictions, had the

Act been in effect at those times.

       86.     Additionally, a trustee currently serving on ACLU-NJ’s Board of Trustees is also

the chair of a New Jersey municipal party committee. As a result of S150, ACLU-NJ will be

forced to limit this trustee’s role within the organization and prevent him from using his leadership

skills to the fullest, significantly impacting its ability to organize itself and select its leaders, as

well as depriving the organization of the benefits of that trustee’s stewardship. Likewise, ACLU-

NJ has had a trustee who contemporaneously served as a member of her local school board in

recent years; had S150 been in effect at the time, ACLU-NJ would have been forced to remove the

board member from her board position.

       87.     National ACLU is overseen by a board of directors, whose members are similarly

critical to the operation of the organization. National ACLU’s board currently has four members

from New Jersey. Because National ACLU’s by-laws require its board to have among its members

a representative of each affiliate, National ACLU’s board of directors is likely to always have at

least one member from New Jersey serving at any given time.




                                                  26
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 27 of 32 PageID: 27



       88.     Mr. Chen, in addition to holding a leadership position with the ACLU-NJ, supra

¶85, is one of three people who currently holds the position of “General Counsel” on National

ACLU’s board. Mr. Chen is also a member of National ACLU’s Executive Committee. Should

S150 be allowed to take effect and should National ACLU thereafter engage in work that would

qualify it as an IEC, Mr. Chen may be forced to abandon his positions at National ACLU or those

related to the EDA.

       89.     If S150 is permitted to take effect, both Plaintiffs will be forced either to reject

nominees for their respective boards who hold an outside position that is prohibited by the Act, or

to forgo the protected advocacy activities that would otherwise render them IECs under the Act’s

terms. Indeed, if a member of the board of an IEC obtains a position as a New Jersey political

party committee or legislative leadership committee chair, becomes a candidate for a public office

in New Jersey, or is appointed to a public office in New Jersey in the future, the organization will

be forced to remove that person from its board or limit her role within the organization, in violation

of the associational rights protected by the First Amendment.

                                      CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
      Violation of First and Fourteenth Amendments to the United States Constitution
                           (brought pursuant to 42 U.S.C. § 1983)

       90.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth here.

       91.     The First Amendment to the United States Constitution applies to the actions of the

State of New Jersey through the Fourteenth Amendment.

       92.     S150 violates the First Amendment to the United States Constitution because it

regulates, through mandatory public disclosure of their donors and limitations on their leadership,

the expressive and associational activity of IECs, as well as their donors, members, staff, and



                                                 27
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 28 of 32 PageID: 28



boards, without a sufficient connection to a substantial governmental interest and in a vague and

overbroad manner.

       93.     Among the protections afforded to speech and expressive conduct by the First

Amendment is the “right to associate with others in pursuit of a wide variety of political, social,

economic, educational, religious, and cultural ends.” Roberts v. U.S. Jaycees, 468 U.S. 609, 622

(1984). “The right to speak is often exercised most effectively by combining one’s voice with the

voices of others.” Rumsfeld v. FAIR, 547 U.S. 47, 68 (2006) (citation omitted).

       94.     Given the “vital relationship between freedom to associate and privacy in one’s

associations,” NAACP v. Alabama, 357 U.S. 449, 462 (1958), it has long been the law that the

threat of compelled disclosure of the identities of donors significantly impinges on the First

Amendment by impairing the freedoms such donors enjoy to exercise their speech and

associational rights while remaining anonymous. McIntyre v. Ohio Elections Comm’n, 514 U.S.

334, 357 (1995). For example, the First Amendment provides further protection against the

compelled disclosure of donor information where such disclosure may subject donors to threats,

harassment, or reprisals. See, e.g., NAACP, 357 U.S. 449; Brown v. Socialist Workers ’74

Campaign Committee, 459 U.S. 87 (1982).

       95.     S150 violates the associational and expressive rights of Plaintiffs and their

supporters, and chills the exercise thereof, by requiring, on pain of civil and criminal penalty, the

disclosure of the names and addresses of Plaintiffs’ contributors, unless Plaintiffs choose to forgo

speech on matters of public concern, which “occupies the highest rung of the hierarchy of First

Amendment values[.]” Snyder v. Phelps, 562 U.S. 443, 452 (2011).

       96.     S150 similarly violates and chills the First Amendment rights of Plaintiffs and their

supporters by requiring Plaintiffs to ban certain persons from leadership positions within the



                                                 28
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 29 of 32 PageID: 29



organization, unless Plaintiffs forgo the speech activities that would cause them to be classified as

an IEC under the Act. Any interest the state of New Jersey may have in regulating elections does

not justify the broad sweep of the Act.

                               SECOND CAUSE OF ACTION
      Violation of First and Fourteenth Amendments to the United States Constitution
                           (brought pursuant to 42 U.S.C. § 1983)

       97.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth here.

       98.     S150 violates the Fourteenth Amendment to the United States Constitution because

it fails to give persons of ordinary intelligence a reasonable opportunity to know what information

IECs must report to ELEC and because it operates to inhibit the exercise of First Amendment

freedoms, by pressuring the Plaintiffs, their donors, members, staff, and boards to restrict their

expressive and associational conduct to only that which is unquestionably lawful under S150.

                                THIRD CAUSE OF ACTION
     Violation of Article I, Paragraph 6 and Article I, Paragraph 18 of the New Jersey
                                        Constitution
          (brought pursuant to the New Jersey Constitution and N.J.S.A. 10:6-2)

       99.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth here.

       100.    Article I, Paragraph 6 of the New Jersey Constitution guarantees the right of “every

person [to] freely speak” and provides that “[n]o law shall be passed to restrain or abridge the

liberty of speech[.]”

       101.    Article I, Paragraph 18 of the New Jersey Constitution guarantees New Jerseyans

“the right freely to assemble together, to consult for the common good, to make known their

opinions to their representatives, and to petition for redress of grievances.”

       102.    S150 violates Article I, Paragraph 6 and Article I, Paragraph 18 of the New Jersey

Constitution because it regulates, through mandatory public disclosure of their donors and

limitations on their leadership, the expressive and associational activity of IECs, as well as their

                                                 29
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 30 of 32 PageID: 30



donors, members, staff, and boards, without a sufficient connection to a substantial governmental

interest and in a vague and overbroad manner.

                              FOURTH CAUSE OF ACTION
             Violation of Article I, Paragraph 1 of the New Jersey Constitution
           (brought pursuant to the New Jersey Constitution and N.J.S.A. 10:6-2)

       103.    Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth here.

       104.    Article I, Paragraph 1 of the New Jersey Constitution guarantees to “all persons . .

. certain natural and unalienable rights, among which are those of enjoying and defending life and

liberty, of acquiring, possessing, and protecting property, and of pursuing and obtaining safety and

happiness.”

       105.    S150 violates Article 1, Paragraph 1 of the New Jersey Constitution because it fails

to give persons of ordinary intelligence a reasonable opportunity to know what information IECs

must report to ELEC and because it operates to inhibit the exercise of First Amendment freedoms,

by pressuring the Plaintiffs, their donors, members, staff, and boards to restrict their expressive

and associational conduct to only that which is unquestionably lawful under the S150.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiffs ACLU-NJ and National ACLU pray that this Court grant the

following relief:

           A. a declaration under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, that S150

               is unconstitutional on its face;

           B. a declaration under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, that S150

               is unconstitutional as applied to Plaintiffs ACLU-NJ and National ACLU;




                                                  30
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 31 of 32 PageID: 31



          C. a permanent injunction enjoining Defendants from enforcing S150’s provisions

             compelling disclosure of donor information and requiring compliance with its

             burdensome reporting requirements and leadership restrictions;

          D. an award of Plaintiffs’ costs and reasonable attorneys’ fees pursuant to 42 U.S.C. §

             1988 and N.J.S.A. 10:6-2; and

          E. such other relief as the Court may deem just and proper.



Dated: September 10, 2019                          Respectfully submitted,

                                                   s/ Lawrence S. Lustberg
                                                   Lawrence S. Lustberg, Esq.
                                                   Jessica L. Hunter, Esq.
                                                   GIBBONS P.C.
                                                   One Gateway Center
                                                   Newark, NJ 07102-5310
                                                   (973) 596-4500
                                                   llustberg@gibbonslaw.com
                                                   jhunter@gibbonslaw.com

                                                   OF COUNSEL:
                                                   Jeanne LoCicero, Esq.
                                                   American Civil Liberties Union of
                                                      New Jersey Foundation
                                                   89 Market Street, 7th Floor
                                                   Newark, NJ 07102
                                                   (973) 854-1715
                                                   jlocicero@aclu-nj.org

                                                   David Cole, Esq.*
                                                   American Civil Liberties Union
                                                      Foundation, Inc.
                                                   915 15th St. NW
                                                   Washington, DC 20005
                                                   (202) 675-2330
                                                   dcole@aclu.org

                                                   Brian Hauss, Esq.*
                                                   American Civil Liberties Union
                                                      Foundation, Inc.

                                              31
Case 3:19-cv-17807-BRM-LHG Document 1 Filed 09/10/19 Page 32 of 32 PageID: 32



                                          125 Broad Street, 18th Floor
                                          New York, NY 10004
                                          (212) 549-2500
                                          bhauss@aclu.org

                                          * Pro hac vice applications to be submitted




                                     32
